FILED
                            NOT FOR PUBLICATION                             SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROB LEAR,                                        No. 14-35276

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00347-JLR

 v.
                                                 MEMORANDUM*
SEATTLE HOUSING AUTHORITY; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Rob Lear appeals pro se from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging that defendants conspired to harm him and

deprive him of his property. We have jurisdiction under 28 U.S.C. § 1291. We


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Franklin v. Fox, 312 F.3d 423, 436 (9th Cir. 2002). We affirm.

      The district court properly granted summary judgment on Lear’s conspiracy

claims because Lear failed to raise a genuine dispute of material fact as to whether

defendants had an agreement to violate his constitutional rights. See id. at 441

(elements of § 1983 conspiracy); see also Cafasso, U.S. ex rel. v. Gen. Dynamics

C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary

judgment, a plaintiff must set forth non-speculative evidence of specific facts, not

sweeping conclusory allegations.”).

      The district court did not abuse its discretion by denying Lear’s request for

an injunction in his state eviction proceedings because the proceedings were

unrelated to the instant action. See Thalheimer v. City of San Diego, 645 F.3d

1109, 1116 (9th Cir. 2011) (setting forth standard of review and factors for

evaluating an injunction request).

      The district court did not abuse its discretion by denying Lear’s discovery

requests because they were untimely. See Childress v. Darby Lumber, Inc., 357

F.3d 1000, 1009-10 (9th Cir. 2004) (setting forth standard of review for discovery

issues).

      The district court did not abuse its discretion by denying Lear’s motion for

recusal because the judge’s impartiality could not reasonably be questioned. See


                                          2                                    14-35276
United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth

standard of review and discussing grounds for recusal).

      We reject Lear’s arguments that the district court held Lear’s pleadings to a

heightened standard, and failed to address his motion for summary judgment.

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      All pending motions are denied.

      AFFIRMED.




                                         3                                     14-35276